Citation Nr: 0838457	
Decision Date: 11/07/08    Archive Date: 11/18/08

DOCKET NO.  04-32 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.	Entitlement to service connection for degenerative 
arthritis of the right knee (also claimed as a right leg 
disorder).

2.	Entitlement to service connection for residuals of a 
right eye injury.

3.	Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1953 
to July 1957 and then apparently had Reserve service until 
approximately 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 2002 and July 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.

In May 2008, the veteran testified during a hearing at the RO 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.

The Board notes that the veteran submitted a timely notice of 
disagreement with the RO's August 2003 rating decision that 
denied service connection for tinnitus.  In July 2005, the RO 
issued a statement of the case and, in November 2005, his 
substantive appeal was received as to that matter.  However, 
in a November 2005 letter, the RO advised the veteran that 
his substantive appeal was untimely and provided him with 
information regarding his appellate rights as to that 
determination.  In July 2008, the veteran re-submitted the 
November 2002 written statement that included his claim for 
service connection for tinnitus.  It is unclear if, by this 
action, he seeks to reopen his previously denied claim for 
service connection for tinnitus.  If so, either he or his 
representative should contact the RO and state the desired 
claim with specificity.


FINDINGS OF FACT

1.	It is more likely than not that the medical evidence of 
record demonstrates that the veteran's degenerative 
arthritis of the right knee is permanently made worse by 
or related to his service-connected residuals of a right 
ankle fracture.

2.	The objective and competent medical evidence of record 
preponderates against a finding that the veteran has 
residuals of a right eye injury related to active 
military service nor is any currently diagnosed right 
eye disorder shown to be related to active service.

3.	The objective and probative medical evidence of record 
demonstrates that the veteran's service-connected right 
ankle disability is manifested by subjective complaints 
of pain, weakness, and instability, with plantar flexion 
limited to 40 degrees and clinical findings of mild 
weakness, commensurate with no more than moderate 
limitation of motion of the right ankle.


CONCLUSIONS OF LAW

1.	Resolving doubt in the veteran's favor degenerative 
arthritis of the right knee (also claimed as a right leg 
disorder) is proximately due to or aggravated by his 
service-connected residuals of a right ankle fracture.  
38 U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 
(2008); Allen v. Brown, 7 Vet. App. 439 (1997).

2.	Residuals of a right eye injury were not incurred in or 
aggravated by the veteran's active military service.  38 
U.S.C.A. §§ 1110, 1131, 5103-5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.	The schedular criteria for a rating in excess of 10 
percent for residuals of a right ankle fracture are not 
met.  38 U.S.C.A. §§ 1155, 5103-5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5271 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in the claimant's possession.

In Pelegrini, the United States Court of Appeals for Veterans 
Claims (hereinafter referred to as "the Court") held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process.  Id. at 
120.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements noted above, and held that, to comply 
with VCAA requirements, the Board must ensure that complying 
notice is provided unless the Board makes findings regarding 
the completeness of the record or as to other facts that 
would permit [a conclusion] that the notice error was 
harmless, including an enumeration of all evidence now 
missing from the record that must be a part of the record for 
the claimant to prevail on the claim.  See VAOPGCPREC 7-2004 
(July 16, 2004). 

Considering the decision of the Court in Pelegrini and the 
opinion of the General Counsel, the Board finds that the 
requirements of the VCAA have been satisfied in this appeal, 
as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom Hartman v. Nicholson, 483 F.3d 1311 (Fed Cir. 2007), 
that held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) applied to all five 
elements of a service connection claim.  Id.  The veteran is 
not prejudiced by any lack of this notice.  As his claims for 
service connection for residuals of a right eye injury and an 
increased rating for a right ankle disability are being 
denied, as set forth below, there can be no possibility of 
prejudice to him.  Thus, no additional notice or development 
is indicated with regard to these claims.  As to the 
veteran's claim for service connection for degenerative 
arthritis of the right knee, in view of the disposition 
below, granting the claim, no useful purpose would be served 
by delaying the adjudication of this issue further to conduct 
additional development pursuant to the VCAA.  Information 
concerning effective dates and ratings will be provided by 
the RO.  If appellant then disagrees with any of those 
actions, he may appeal those decisions.  Further development 
or notice is not indicated in view of the action herein.

In July 2001 and May 2005 letters, issued prior to the 
February 2002 and July 2005 rating decisions, respectively, 
and in a February 2003 letter, the RO informed the appellant 
of its duty to assist him in substantiating him claims under 
the VCAA and the effect of this duty upon him claims, as well 
as what information and evidence must be submitted by the 
appellant.  We therefore conclude that appropriate notice has 
been given in this case.  

In Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
held that the Board must first determine the adequacy of 38 
U.S.C.A. § 5103(a) notice when adjudicating claims for 
increased ratings.  If notice is deemed inadequate, then the 
Board must determine whether the purpose of 38 U.S.C.A. § 
5103(a) notice has been frustrated.  If compliant VCAA notice 
was not provided, the Board must proceed with a prejudicial 
error analysis to determine whether any notice errors 
affected the "essential fairness of the adjudication."  
Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  If 
so, the case must be remanded for corrective action.

In June and July 2008 letters, the RO provided the veteran 
with notice consistent with the Court's holding in Vazquez-
Flores.  He was advised of the specific rating criteria 
regarding his right ankle disability and advised of the type 
of evidence he may submit in consideration of his claim for 
an increased rating.  He subsequently submitted additional 
relevant medical evidence in support of his claim and, in 
October 2008, his representative submitted a waiver of 
initial RO review of that evidence.  Therefore, there is no 
need to determine whether the veteran's claim has been 
prejudiced by any lack of appropriate notice.

As well, the appellant testified at a Board hearing and 
responded to the RO's communications with additional evidence 
and argument, thus curing (or rendering harmless) any 
previous omissions.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 543 (2006).
 
The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that a 
veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to 
prevail.  The Court has also stated, "It is clear that to 
deny a claim on its merits, the evidence must preponderate 
against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert.

II.	Service Connection

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997); see also Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992).

A.	Degenerative Arthritis of the Right Knee

In his August 2004 claim, and during his May 2008 Board 
hearing, the veteran maintained that he had degenerative 
arthritis of the right knee due to his service-connected 
right ankle disability.  

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a right knee disability.  
When examined for separation in July 1957, the veteran's 
lower extremities were normal.  

Post service, VA and non-VA medical records and examination 
reports, dated from February 1993 to August 2008, include the 
veteran's complaints of right knee pain.  X-rays taken in 
April 2002 showed minimal degenerative changes.  The record 
reflects that, in an April 1994 rating decision, the RO 
granted service connection for residuals of a right ankle 
fracture.

A January 2005 VA medical record includes the veteran's 
history of right knee pain and clinical findings of painful 
limitation of motion with flexion.  In March 2005, the 
veteran was noted to wear a brace for knee support.

In August 2008, the veteran underwent a VA orthopedic 
examination.  According to the examination report, the 
examiner reviewed the veteran's medical records.  The veteran 
gave a history of injuring his right ankle in service after 
which he experienced radiating pain that caused him to 
occasionally fall.  He used a cane, wheelchair, and an 
unloading knee brace to stabilize his knee.  He had 
difficulty ascending and descending stairs.  X-rays taken at 
the time showed mild eburnation of the medial femoral condyle 
and tibial plateau with patellar spurring noted.  Upon 
clinical examination, the VA physician opined that the 
veteran's limited range of motion of his knee with 
degenerative changes was "at least as likely as not related 
to the limited range of motion of the ankle" due to the 
service-related fracture.  

The veteran has argued that he has degenerative arthritis of 
the right knee due to his service-connected right ankle 
disability.  Secondary service connection may be granted for 
a disability that is proximately due to, or the result of, a 
service- connected disease or injury.  38 C.F.R. § 3.310(a).  
When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  38 C.F.R. § 3.310; see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  In addition, 
when aggravation of a non-service-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); see 
also 38 C.F.R. § 3.310(b).

The veteran has contended that service connection should be 
granted for his right knee degenerative arthritis, including 
as due to his service-connected right ankle disability.  
Service medical records are essentially negative for any 
reference to diagnosis or complaints of, or treatment for, 
right knee degenerative arthritis.  The post service VA 
clinical records reflect complaints of right knee pain and x-
ray findings of degenerative changes.  In August 2008, the 
veteran underwent a VA orthopedic examination by a physician 
who examined the veteran's medical records.  Upon clinical 
examination, this VA medical specialist opined that the 
veteran's limited range of motion of his knee with 
degenerative changes was "at least as likely as not related 
to the limited range of motion of the ankle" due to the 
service-related fracture.  

As a VA medical specialist has determined that it was as 
likely as not that the veteran's degenerative arthritis of 
the right knee was related to his service-connected residuals 
of a right ankle fracture disability, the Board will accord 
the veteran the benefit of the doubt.  38 C.F.R. § 3.310(b); 
Allen, supra.

Accordingly, in resolving doubt in the veteran's behalf, the 
Board concludes that service connection for degenerative 
arthritis of the right knee, is in order.  38 C.F.R. §§ 
3.102, 3.310.


B. Residuals of a Right Eye Injury

In his written and oral statements, including during his May 
2008 Board hearing, the veteran indicated that in 
approximately 1957, while working on the flight line at 
Castle Air Force Base, a piece of metal from a plane flew 
into his eye.  He said he was hospitalized for several hours 
while the proper medical specialist was located and his eye 
was treated.  He said his eye was bandaged and that he 
removed it the next day after eye drops were given to him.  
Since that time, his residual symtoms included an irritated 
eye.  The Board has no reason to doubt the veteran's 
credibility as to his recounting of his in-service 
experiences.

Service medical records are not referable to complaints or 
diagnosis of, or treatment for, a right eye injury.  When 
examined for discharge in July 1957, an eye abnormality was 
not noted and the veteran's right eye visual acuity was 20/30 
for distant vision.

Post service, the VA medical records and examination reports, 
dated from 1993 to 2008, do not discuss residuals of a right 
eye injury.  The records reflect diagnoses of other eye 
disorders.  A February 1994 VA examination report includes a 
diagnosis of a small pterygium of the left eye, but is not 
referable to a right eye disorder.  

A September 1998 VA outpatient eye examination report 
indicates that the veteran's visual acuity was 20/20 in each 
eye.  Moderate dot hemorrhages in the right eye macula were 
noted, with moderately elevated intraocular pressure in both 
eyes, a pterygium in the left eye, and hyperopia, 
astigmatism, and presbyopia.  A November 1998 VA optometry 
clinic record indicates that the veteran was monitored for 
macular micro aneurysms.  In July 1999, ocular hypertension 
was reported.  

According to an August 2000 VA outpatient optometry 
evaluation, the veteran's visual acuity was 20/20 in each eye 
with a diagnosis of moderate macular micro aneurysm involving 
the right eye first noticed in September 1998.  An October 
2000 intake evaluation for a magnetic resonance image 
indicates that the veteran did not have a chance of having 
metal fragments in the eyes.  

During 2003 and 2004, the VA medical records describe a 
pterygium in the veteran's left eye and open-angle glaucoma.  
In July 2004, a presurgical cataract was noted.

A May 2005 VA medical record indicates that the veteran was 
seen by an ophthalmologist.  The veteran requested glasses 
and described difficulty seeing well out of his left eye.  
The clinical impression included a history of questionable 
primary open-angle glaucoma (POAG) and normal nerves but 
possible visual field defect, early cataracts.  When examined 
again in August 2005, the impression was a history of POAG in 
each eye, intraocular pressure within normal limits on 
prescribed medication, and questionable normal nerves but 
possible visual field defect.  Early cataracts and mild 
refractive error/presbyopia were also noted.  The clinical 
plan included VA to supply reading glasses (no distance 
correction was needed) and that the veteran was continue his 
prescribed medications and return for follow up examination.

In December 2005, the veteran was evaluated in the VA 
outpatient eye clinic in conjunction with his diabetes 
mellitus and complained of poor left eye vision.  The 
clinical impression was diabetes without retinopathy in 
either eye, or glaucoma versus ocular hypertension and 
cataracts, left eye more than right eye.  

When seen in January 2006, the veteran complained of right 
eye blurriness and distortion.  Early age-related macular 
degeneration right eye more than the left eye, and pre-
surgical cataracts, were noted.  In February 2006, he was 
noted to have clinically significant macular degeneration, 
and said his left eye vision jumped around and he had 
difficulty seeing letters with that eye.  He underwent right 
focal laser therapy.  The clinical impression included 
nonproliferative diabetic retinopathy (NPDR) in each eye and 
cotton-spot macular edema (CSME) in the right eye with 
questionable CSME in the left eye versus a small cyst that 
was to be observed in the future.  

When examined by a VA ophthalmologist in May 2006, the 
veteran was noted to have glaucoma with a history of (high) 
intraocular pressure for the past two or three years, early 
cataracts, mild refractive error/presbyopia, recent focal 
laser treatment in the right eye, and NPDR in both eyes.  
Increased macular edema was currently noted that was not 
technically CSME.

In September 2006, a VA ophthalmologist noted that the 
veteran's right eye was essentially within normal limits and 
his left eye had a very suspicious lesion on the visual field 
for which further evaluation was advised.  

The veteran continued to have regular ocular evaluations 
during 2007.  In July 2007, he reported that his left eye 
vision was worse than his right, both eyes occasionally had a 
fog over, them and he had difficulty seeing computer and road 
signs.  He had difficulty with seeing the left side of a book 
with his left eye.  A December 2007 VA medical record 
indicates that the veteran was seen in the outpatient eye 
clinic and said he saw an outside medical provider who 
advised him to stop taking prescribed medication but the 
veteran did not.  He complained of letters on the left side 
of his left eye vision jumping and he was unable to read.  
The clinical impression included ocular hypertension versus 
open angle glaucoma.

When evaluated by a VA ophthalmologist in May 2008, the 
clinical impression was ocular hypertension versus open angle 
glaucoma, diabetes mellitus type 2, with nonproliferative 
diabetic retinopathy in each eye, and a history of clinical 
significant macular edema in the left eye status/post focal 
laser and subtle retinal pigment epithelium changes seen on 
current examination.  

The veteran has contended that service connection should be 
granted for residuals of a right eye injury.  The record 
demonstrates that residuals of a right eye injury were not 
found in service or on separation from service.  Moreover, in 
VA medical records after the veteran's separation from 
service, there was no showing that the veteran had residuals 
of a right eye injury.  Furthermore, the veteran has 
submitted no evidence to show that he currently has residuals 
of a right eye injury.  In short, no medical opinion or other 
medical evidence showing that the veteran currently has 
residuals of a right eye injury has been presented.  Rabideau 
v. Derwinski, 2 Vet. App. at 143.

Additionally, although the evidence shows that the veteran 
currently has eye disorders, variously diagnosed as ocular 
hypertension versus open angle glaucoma, nonproliferative 
diabetic retinopathy in each eye, and a history of clinical 
significant macular edema in the left eye status/post focal 
laser and subtle retinal pigment epithelium changes, no 
competent medical evidence has been submitted to show that 
these disabilities are related to service or any incident 
thereof.  On the other hand, the record reflects that his 
vision and eyes were normal on separation from service and 
the first post service evidence of record of a diagnosed 
right eye disorder (moderate macular micro aneurysm) is from 
1998, nearly 40 years after the veteran's separation from 
service.  In short, no medical opinion or other medical 
evidence relating the veteran's ocular hypertension versus 
open angle glaucoma, nonproliferative diabetic retinopathy in 
each eye, and a history of clinical significant macular edema 
in the left eye status/post focal laser and subtle retinal 
pigment epithelium changes, to service or any incident of 
service has been presented.

The veteran has also variously been diagnosed (since the late 
1990s) with astigmatism and presbyopia that are considered 
refractive errors.  Congenital or developmental defects and 
refractive errors of the eyes are not diseases or injuries 
within the meaning of the applicable legislation.  See 38 
C.F.R. §§ 3.303(c), 4.9 (2008); see also Winn v. Brown, 8 
Vet. App. 510, 516 (1996). VAOPGCPREC 82-90 (July 18, 1990) 
(a reissue of General Counsel opinion 01-85 (March 5, 1985)) 
in essence held that a disease considered by medical 
authorities to be of familial (or hereditary) origin by its 
very nature preexists a claimant' s military service, but 
could be granted service connection if manifestations of the 
disease in service constituted aggravation of the condition.  
Congenital or developmental defects, as opposed to diseases, 
could not be service-connected because they are not diseases 
or injuries under the law; however, if superimposed injury or 
disease occurred, the resultant disability might be service- 
connected.  Id.  The probative medical evidence does not 
reflect that the veteran had a refractive error with a 
superimposed injury in service.

Furthermore, presbyopia, more commonly known as 
farsightedness, is defined as impairment of vision due to 
advancing years or old age.  See Dorland's Illustrated 
Medical Dictionary 1094 (28th ed. 1994) 1349.  Presbyopia is 
a refractive order of the eyes that is not generally eligible 
for disability compensation.  See 38 C.F.R. § 3.303(c).  

In addition, the veteran does not meet the burden of 
presenting evidence as to medical cause and effect, or a 
diagnosis, merely by presenting his own statements, because 
as a layperson he is not competent to offer medical opinions.  
The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus his statements regarding causation are not 
competent.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  There is no evidence showing, and the 
veteran does not assert, that he has had sufficient medical 
training to provide competent medical evidence as to the 
etiology of his claimed residuals of right eye injury.

The Board finds a lack of competent medical evidence to 
warrant a favorable decision.  The Board is not permitted to 
engage in speculation as to medical causation issues, but 
"must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision."  Smith v. Brown, 8 Vet. App. 546, 553 (1996).  
Here, the appellant has failed to submit competent medical 
evidence to provide a nexus between any in-service injury or 
disease and the conditions that caused and contributed to his 
currently claimed residuals of a right eye injury.  The 
preponderance of the evidence is therefore against the 
appellant's claim of entitlement to service connection for 
residuals of a right eye injury.

The Board has considered the doctrine of reasonable doubt.  
Under that doctrine, when there is an approximate balance 
between evidence for and against a claim, the evidence is in 
equipoise, there is said to be a reasonable doubt, and the 
benefit of such doubt is given to the claimant.  38 U.S.C.A. 
§ 5107(b); see Schoolman v. West, 12 Vet. App. 307, 310-11 
(1999); 38 C.F.R. § 3.102.  However, when the evidence for 
and against a claim is not in equipoise, then there is a 
preponderance of evidence either for or against the claim, 
there is no reasonable doubt, and the doctrine is 
inapplicable.  Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  
Based upon the evidence of record, service connection for 
residuals of a right eye injury is not warranted.

III.	Increased Rating

The veteran further contends that his service-connected right 
ankle disability warrants a rating in excess of the currently 
assigned 10 percent rating.  In his written and oral 
statements he said he had right ankle pain but no swelling 
that caused difficulty walking.  In May 2008, he testified 
that he had instability that caused occasional loss of 
balance but he never fell and that his ankle disability was 
treated with pain medication.  The veteran disagreed with the 
December 2001 VA examiner who reported the absence of wear 
pattern on his shoes.  He said that he wore new tennis shoes 
to the examination that explained the absence of a wear 
pattern (see hearing transcript at page 10).  

The present appeal involves the veteran's claim that the 
severity of his service-connected residuals of a right ankle 
fracture warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
for Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service- connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disabilities will be rated on the basis of functional 
impairment.  Weakness is considered as important as 
limitation of motion.  Any part that becomes painful on use 
must be regarded as seriously disabled.  It is the intent of 
the rating schedule to recognize painful motion with joint or 
periarticular pathology as productive of disability.  38 
C.F.R. §§ 4.40, 4.45, 4.59 (2008).

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that, where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  38 C.F.R. §§ 4.40, 4.45 (2008).  The provisions 
contemplate inquiry into whether there is crepitation, 
limitation of motion, weakness, excess fatigability, 
incoordination, and/or impaired ability to execute skilled 
movement smoothly, and pain on movement, swelling, deformity, 
or atrophy of disuse.  Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are also related considerations.  Id.  Within 
this context, a finding of functional loss due to pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The Board notes, however, that the Court has held that 
section 4.40 does not require a separate rating for pain but 
rather provides guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Diagnostic Code 5271 pertains to limitation of motion of the 
ankle.  38 C.F.R. § 4.71a, DC 5271.  Under Diagnostic Code 
5271, a 10 percent rating is assigned for moderate range of 
motion impairment.  Id.  A maximum 20 percent rating is 
assigned for marked range of motion impairment.  Id.

Normal range of motion of the ankle in plantar flexion is 
from 0 to 45 degrees, and in dorsiflexion is from 0 to 20 
degrees.  See 38 C.F.R. § 4.71a, Plate II (2008).

In its April 1994 rating decision, the RO granted service 
connection for residuals of a right ankle fracture that was 
assigned a noncompensable disability evaluation under 
Diagnostic Code 5271.  In a March 1997 rating decision, the 
RO awarded a 10 percent evaluation for the veteran's service-
connected right ankle disability.

In June 2001, the RO received the veteran's current claim for 
an increased rating for his service-connected right ankle 
disability.  Relevant VA medical records and examination 
reports, dated from June 2000 to August 2008, are associated 
with the claims files.

In December 2001, VA afforded the veteran, who was 65 years 
old, a medical examination performed by a private internist.  
The veteran complained of worsening pain, weakness, and 
instability involving his right ankle joint.  He occasionally 
sprained his right ankle when he ambulated frequently.  His 
symtoms were intermittent and quite uncomfortable.  The 
veteran also experienced pain mainly located on the medial 
aspect of the right ankle.  His symtoms were aggravated by 
overuse, such as walking and standing, and alleviated by rest 
or taking Ibuprofen.  During a flare-up, he had difficulty 
ambulating.  He was unable to push a lawnmower but could care 
for himself and walk, drive, shop, take out the trash, climb 
stairs, and garden.  He worked as a truck driver until 1990 
when he retired.

On examination, the veteran appeared in no acute distress.  
His posture and gait were normal and he did not appear to 
have limited function for standing or walking.  Sensory 
examination revealed weakness of the right ankle, reported as 
3/5.  There was no sign of abnormal weight bearing, such as 
callosities, breakdown, or unusual shoe-wear pattern.  The 
veteran did not use any device, brace, corrective shoes, 
crutches, or a cane.  Examination of the ankle joints 
revealed no evidence of heat, redness, swelling, effusion, 
abnormal movement, or instability.  There was mild weakness 
of the right ankle.  Range of motion of the right ankle was 
active dorsiflexion limited at 15/20 degrees with pain at 15 
degrees and active plantar flexion limited at 40/45 degrees 
with pain at 40 degrees.  The range of motion of the right 
ankle joint was limited by pain and weakness with pain being 
the major functional impact.  X-ray of the right ankle showed 
a plantar spur.  The diagnosis was status post right ankle 
fracture with residual limited range of motion.  The 
examining physician commented that there was no evidence of 
inflammatory changes of the ankle joint.  There was decreased 
range of motion of the right ankle joint due to pain with 
right ankle weakness.  The veteran was limited in running, 
prolonged walking, and standing.

The VA medical records include the veteran's complaints of 
right ankle pain, noted in January, February, and April 2002 
records.

An October 2007 VA medical record includes the veteran's 
complaint of severe pain in his right leg, knee, and ankle.

Private medical records show that, in June 2008, the veteran 
underwent heart surgery.

According to the August 2008 VA orthopedic examination 
report, the veteran complained of ankle weakness that 
radiated to his knee and caused him to occasionally fall.  
Because of this, he said he started to use a cane for 
ambulation and a wheelchair if he was unable to walk.  The 
examiner noted that the veteran also used an unloading knee 
brace to help stabilize him.  The veteran reported sharp pain 
primarily in his ankle that radiated to his knee and was 
primarily activity-related.  He denied a history of knee 
instability, locking, or catching.  He reported crepitus and 
pain with ascending and descending stairs.  He denied any 
acute episodes with his right ankle or knee.  

On examination, the veteran was observed to be minimally 
ambulatory, and used a wheelchair to get from the waiting 
room to the examination room.  It was noted that he had chest 
scars consistent with a history of recent open heart surgery.  
Examination of the ankle revealed range of motion of 0 to 40 
degrees of plantar flexion.  Range of motion was not limited 
by pain, fatigability, lack of endurance on repetitive use, 
or with flares.  The veteran complained of decreased 
sensation over the right foot.  When light touch was used to 
evaluate sensation he reported subjectively decreased 
sensation over the right foot.  Intact Semmes-Weinstein 5.07 
monofilament examination was present in both feet.  There 
were no right ankle scars present.  Otherwise, there were 
normal examination findings as to the Achilles tendon 
insertion into the hind foot, midfoot arch, forefoot position 
on the midfoot and the anterior drawer to the ankle.  

Further, x-rays taken at the time showed a well-maintained 
joint line, with mild spurring of the anterior lip of the 
tibia, and no evidence of tibiotalar bony articulation and 
osteophyte formation.  The joint space was well maintained on 
the medial and lateral sides of the talus and the mortise 
appeared intact without loose body formation.  The VA 
examiner commented that the veteran's ankle fracture 
"remodeled well, so well that it is actually difficult to 
identify."  The pertinent diagnosis was post-traumatic 
ankylosis of the right ankle and posttraumatic decreased 
range of right ankle motion was noted.

As discussed above, the veteran's service-connected right 
ankle disability is currently evaluated as 10 percent 
disabling under Diagnostic Code 5271.  Under that diagnostic 
code, a 10 percent rating is warranted for moderate range of 
motion impairment of the ankle and a maximum 20 percent 
rating is assigned for marked range of motion impairment.  
38 C.F.R. § 4.71a, Diagnostic Code 5271.

Upon review of the probative and objective medical evidence 
of record, the Board is of the opinion that a rating in 
excess of 10 percent for the veteran's service-connected 
right ankle disability is not warranted.  The pertinent 
medical evidence includes the veteran's subjective complaints 
of pain with walking, standing, and using stairs although, in 
December 2001, the examiner reported that his gait was normal 
and neither the 2001 or 2008 examiner reported a clinical 
finding of ankle instability.  The evidence also shows that 
the right ankle disability causes some limitation of motion 
due to pain.  In December 2001, range of motion of the right 
ankle was dorsiflexion to 15/20 degrees and plantar flexion 
to 40/45 degrees (with pain at 40 degrees) and, in August 
2008, plantar flexion was from 0 to 40 degrees.  The August 
2008 VA examiner reported that range of motion was not 
limited by pain.  Although the veteran complained of 
decreased sensation over the right foot, intact monofilament 
examination was present in both feet in August 2008.  Neither 
the 2001 or 2008 examiner reported effusion or swelling nor 
was there instability or crepitation.  Although the 2001 
examiner said that the veteran was limited in running, 
prolonged walking, and standing, the veteran did not walk 
with a limp or use a cane and there was no apparent 
functional limitation on walking or standing during the 
examination.  The August 2008 VA examiner noted the veteran's 
recent open heart surgery and that he was minimally 
ambulatory, used a cane, and used a wheelchair to get from 
the waiting room to the examination room.  The recent VA 
examiner also specifically noted that the veteran's ankle 
fracture remodeled so well it was difficult to identify on 
the x-ray.   Such findings do not meet or approximate the 
criteria for marked limitation of motion impairment under DC 
5271.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to both the 
veteran's right ankle pain are contemplated in the currently 
assigned 10 percent rating.  There is no indication that 
pain, due to disability of the right ankle, causes functional 
loss greater than that contemplated by the 10 percent 
evaluation now assigned.  38 C.F.R. § 4.40, 4.45; DeLuca v. 
Brown.

The preponderance of the objective medical evidence of record 
is against a rating in excess of 10 percent for the veteran's 
service-connected right ankle disability. Moreover, the 
evidence is not so evenly balanced as to allow for the 
application of reasonable doubt.  38 U.S.C.A. § 5107(b).

Finally, at no point does the record present evidence 
sufficient to invoke the procedures for the assignment of any 
higher evaluation on an extra-schedular basis, pursuant to 38 
C.F.R. § 3.321(b)(1) (2008).  In this regard, the Board notes 
that the veteran's service-connected right ankle disability 
is not objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in the 10 percent 
rating assigned) when all the evidence of record is 
considered for the period in question.  There also is no 
objective evidence that the disability warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  38 
C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for degenerative arthritis of the right 
knee (also claimed as a right leg disorder) as secondary to 
the veteran's service-connected residuals of a right ankle 
fracture, is granted, subject to the laws and regulations 
governing the award of monetary benefits.

Service connection for residuals of a right eye injury is 
denied.

A rating in excess of 10 percent for residuals of a right 
ankle fracture is denied.



____________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


